Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  FABIOLA MUNOZ,

              Plaintiff,
  v.

  FELIX R CALLE,

          Defendant.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, FABIOLA MUNOZ, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues FELIX R CALLE (hereinafter

  “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, FABIOLA MUNOZ, is an individual over eighteen (18) years of age, with

  a residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 10




          5.       At all times material, Defendant, FELIX R CALLE1, owned and operated a place

  of public accommodation at 12100 SW 177th Avenue, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in the place of public

  accommodation in Miami-Dade County, Florida.

          6.         Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conducts

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                          FACTUAL ALLEGATIONS

          7.       Although over twenty-nine (29) years have passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

          8.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendant continues to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s businesses and

  properties.

          9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

          10.      Plaintiff, FABIOLA MUNOZ, is an individual with disabilities as defined by and

  pursuant to the ADA. FABIOLA MUNOZ uses a wheelchair to ambulate. FABIOLA MUNOZ is

  a paraplegic with a fracture of her T-12 that causes loss of use to her lower extremities. She is


  1
   It also appears that Mr. Calle may run the business on the property under various entities which are now defunct or
  otherwise listed as “closed” pursuant to business tax receipts. The business on the property has undergone several
  changes in its name, with the two (2) most recent iterations naming Mr. Calle as the registered agent and principal
  for the business.

                                                           2
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 10




  limited in her major life activities by such, including but not limited to walking and standing.

         11.     Defendant, FELIX R CALLE, owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         12.     The subject Commercial Property is open to the public and is located in Miami-

  Dade County, Florida.

         13.     The individual Plaintiff visits the Commercial Property and business located within

  the Commercial Property, regularly, to include a visit to the Commercial Property and business

  located within the Commercial Property on or about January 26, 2021 encountering multiple ADA

  violations that directly affected her ability to use and enjoy the Commercial Property and the

  business located therein. She often visits the Commercial Property in order to avail herself of the

  goods and services offered there, and because it is approximately eleven (11) miles from her

  residence. She plans to return to the Commercial Property and the business located therein within

  two (2) months from the filing date of the complaint. More specifically Plaintiff intends to revisit

  on or before March 26, 2021.

         14.     Plaintiff resides nearby in a the same County and the same state as the Commercial

  Property and the business located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the business located within the Commercial Property for

  the intended purposes because of the proximity to her home and other businesses that she frequents

  as a patron, and intends to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months from the filing of this Complaint. More specifically

  Plaintiff intends to revisit on or before March 26, 2021.

         15.     The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural



                                                   3
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 10




  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue her patronage and use of the commercial premise and business located therein.

         16.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and the business located within the Commercial Property. The

  barriers to access at Defendant’s Commercial Property, and the business located within the

  Commercial Property have denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered her safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, FABIOLA MUNOZ, and others

  similarly situated.

         17.     Defendant, FELIX R CALLE, owns and operates a place of public accommodation

  as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  The place of public accommodation that Defendant, FELIX R CALLE, owns and operates is

  located at 12100 SW 177 Avenue, Miami, Florida.

         18.     Plaintiff, FABIOLA MUNOZ, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that she will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only to

  avail herself of the goods and services available at the Commercial Property, and business located

  within the Commercial Property, but to assure herself that the Commercial Property and business



                                                   4
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 10




   located within the Commercial Property are in compliance with the ADA, so that she and others

   similarly situated will have full and equal enjoyment of the Commercial Property, and business

   located within the Commercial Property without fear of discrimination.

          19.     Defendant has discriminated against the individual Plaintiff by denying her access

   to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Commercial Property, and businesses located within the Commercial

   Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS
                                    AS TO FELIX R CALLE

          20.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   19 above as though fully set forth herein.

          21.     Defendant, FELIX R CALLE, has discriminated, and continues to discriminate,

   against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

   January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts

   of $500,000 or less). A list of the violations that Plaintiff encountered during her visit to the

   Commercial Property, include but are not limited to, the following:


      A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as there is not a designated accessible parking

      spaces. Violation: The customer parking facility does not provide a compliant accessible

      parking space in violation of Section 4.1.2 of the ADAAG and Section 208.2 of the 2010 ADA

      Standards, whose resolution is readily achievable.




                                                    5
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 10




 ii.   The parking facility does not have the minimum number of compliant accessible parking

       spaces required Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

       no existing accessible route to help persons with disabilities safely maneuver through the

       parking facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The parking facility does not provide compliant directional and informational signage to a

       compliant accessible parking space violating Section 4.6.4 of the ADAAG and Section 216.5

       of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty travel to the building from parking lot. Violation: The surface of

       the accessible route is not slip resistant and/or is broken, has loose material and unstable.

       Violating Section 4.3.6, 4.5.1 of the ADAAG and Section 206.2, 403.2, 302.1, 303.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

       B. Sales Counter

  i.   The Plaintiff had difficulty using the sales counter, as the counter is mounted over the required

       height creating barriers for people using violating of Section 7.2 of the ADAAG and Section

       904.4.1 of the 2010 ADA Standards whose resolution is readily achievable

       C. Public Restroom

  i.   The Plaintiff had difficulty travel to the public restrooms from building area. Violation: The

       surface of the accessible route is not slip resistant and/or is broken, has loose material and

       unstable. Violating Section 4.3.6, 4.5.1 of the ADAAG and Section 206.2, 403.2, 302.1, 303.1

       of the 2010 ADA Standards, whose resolution is readily achievable.



                                                     6
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 10




 ii.   The Plaintiff could not use the public restrooms. Violation: There are 4 portable restrooms

       provided but there is not an accessible restroom violating Section 4.1.3.11, 4.22, 4.23 of the

       ADAAG and Section 213, 603, 604 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                  RELIEF SOUGHT AND THE BASIS

           22.     The discriminatory violations described in Count I of this Complaint are not an

    exclusive list of the Defendant’s ADA violations. Plaintiff requests an inspection of the

    Defendant’s place of public accommodation in order to photograph and measure all of the

    discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

    timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

    by virtue of the barriers' presence, which prevented Plaintiff, FABIOLA MUNOZ, from further

    ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

    Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

    with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

    remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           23.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendant, Defendant’s building(s),

    businesses and facilities; and has otherwise been discriminated against and damaged by the

    Defendant because of the Defendant’s ADA violations as set forth above. The individual Plaintiff,

    and all others similarly situated, will continue to suffer such discrimination, injury and damage

    without the immediate relief provided by the ADA as requested herein. In order to remedy this



                                                      7
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 10




  discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         24.      Defendant has discriminated against the individual Plaintiff by denying her access

  to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         25.      Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

         26.      Defendants are required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the



                                                     8
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 10




  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         27.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         28.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

  businesses, located at and/or within the commercial property located at 12100 SW 177 Avenue,

  Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendant cures the violations of the ADA.

                 WHEREFORE, The Plaintiff, FABIOLA MUNOZ, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or



                                                    9
Case 1:21-cv-20448-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 10




   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: February 2, 2021


                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   10
